      Case: 1:18-cr-00484-CAB Doc #: 22 Filed: 02/26/20 1 of 2. PageID #: 167



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


UNITED STATES OF AMERICA,                      )       CASE NO. 1:18CR00484-001
                                               )
          Plaintiff,                           )
                                               )
          vs.                                  )       JUDGE CHRISTOPHER A. BOYKO
                                               )
                                               )
                                               )
                                               )
RUFUS TAYLOR,                                  )       MOTION TO CONTINUE
                                               )
                  Defendant,                   )


          Now comes the Defendant, RUFUS TAYLOR, by and through undersigned Counsel,

Michael H. Peterson, and hereby respectfully request this Honorable Court continue the

Sentencing hearing set for March 3rd 2020. On grounds of counsel is in discussions with the

United States Attorney and further Counsel is having Shoulder Surgery that just arose and is

unavailable for this hearing. Counsel request that this Honorable Court reset said hearing for a

date more convenient for all concerned. Counsel has also been in contact with the prosecutor and

is aware of the filing of this continuance and has no objections, and have agreed on any date 45-

60 out.

          Said request is being made for good cause and not for purposes of delay.

                                               Respectfully Submitted,

                                               /s/ Michael H. Peterson
                                               MICHAEL H. PETERSON (0010599)
                                               Counsel for the Defendant
                                               820 West Superior Ave., Suite 800
                                               Cleveland, Ohio 44113
                                               Telephone: (216) 771-1900
                                               Facsimile: (216) 566-0738

                                                   1
     Case: 1:18-cr-00484-CAB Doc #: 22 Filed: 02/26/20 2 of 2. PageID #: 168




                               CERTIFICATE OF SERVICE

       A true copy of the foregoing Motion to Continue has been delivered electronically on this

26th, day of February, 2020 to Elliot D. Morrison, Assistant US Attorney for the Nothern

District of Ohio via the ECF/PACER electronic filing system.


                                                          /s/ Michael H. Peterson
                                                          MICHAEL H. PETERSON
                                                          Counsel for the Defendant




                                               2
